EXHIBIT 10.21

SUSQUEHANNA BANCSHARES BANKS AND AFFILIATES

2005 EXECUTIVE DEFERRED INCOME PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   ESTABLISHMENT, PURPOSE AND STATUS OF THE PLAN    1

1.1.

   Establishment of Plan    1

1.2.

   Purpose of Plan    1

1.3.

   Status of Plan    2

ARTICLE II

   DEFINITIONS    2

2.1.

   Administrator    2

2.2.

   Beneficiary    2

2.3.

   Board    2

2.4.

   Bonus    3

2.5.

   Claimant    3

2.6.

   Code    3

2.7.

   Company    3

2.8.

   Compensation    3

2.9.

   Compensation Committee    4

2.10.

   Deferral Agreement    4

2.11.

   Deferred Compensation Ledger    4

2.12.

   Determination Date    5

2.13.

   Disabled or Disability    5

2.14.

   Employee    5

2.15.

   ERISA    6

2.16.

   Employment    6

2.17.

   Financial Emergency    6

2.18.

   Investment Experience    7

2.19.

   Losses    8

2.20.

   Outside Director    8

2.21.

   Participant    8

2.22.

   Person    8

2.23.

   Plan    8

 

-i-



--------------------------------------------------------------------------------

2.24.

   Plan Administration Employee    8

2.25.

   Plan Year    9

2.26.

   Qualified Plan    9

2.27.

   Retirement Date    9

2.28.

   Subsidiary    9

2.29.

   Trust    10

2.30.

   Trust Agreement    10

2.31.

   Trustee    10

ARTICLE III

   ADMINISTRATION    10

3.1.

   Administrator    10

3.2.

   Administration of Plan    11

3.3.

   Delegation    11

3.4.

   Reliance Upon Information    11

3.5.

   Responsibility and Indemnity    12

ARTICLE IV

   PARTICIPATION    14

4.1.

   Eligibility of Employees and Outside Directors    14

4.2.

   Notification of Eligible Employees and Outside Directors    14

4.3.

   Participant Compensation Deferral    15

4.4.

   Bonus Deferral    17

4.5.

   Suspension of Deferrals    18

4.6.

   Vesting    19

ARTICLE V

   ACCOUNTS    19

5.1.

   Deferral of Compensation and/or Bonus    19

5.2.

   Investment of Accounts    19

5.3.

   Allocation of Investment Experience to Accounts    20

5.4.

   Participants’ Rights Under the Trust    20

5.5.

   Determination of Account    20

ARTICLE VI

   DISTRIBUTIONS    21

6.1.

   Amount of Deferred Compensation Subject to Distribution    21

6.2.

   Form of Distributions    21

6.3.

   Timing of Distributions    22

 

-ii-



--------------------------------------------------------------------------------

6.4.

   Advance Distribution Election Required    23

6.5.

   Distributions upon Termination of Employment    24

6.6.

   Distributions in connection with Community Banks Deferred Income Plan    24

6.7.

   Withdrawals Due to Financial Emergency    24

6.8.

   Payor of Deferred Compensation    25

6.9.

   Claims Procedures    26

6.10.

   Facility of Payments    28

6.11.

   Beneficiary Designations    29

6.12.

   Withholding of Taxes    30

ARTICLE VII

   RIGHTS OF PARTICIPANTS    30

7.1.

   Annual Statement to Participants    30

7.2.

   Limitation of Rights    30

7.3.

   Nonalienation of Benefits    31

7.4.

   Prerequisites to Benefits    32 ARTICLE VIII MISCELLANEOUS    32

8.1.

   Amendment or Termination of the Plan    32

8.2.

   Powers of the Company    33

8.3.

   Waiver    33

8.4.

   Separability    34

8.5.

   Gender, Tense and Headings    34

8.6.

   Governing Law    34

8.7.

   Notice    34

 

-iii-



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT, PURPOSE AND STATUS OF THE PLAN

1.1. Establishment of Plan. Susquehanna Bancshares, Inc. (the “Company”) has
previously established the Susquehanna Bancshares Banks and Affiliates Executive
Deferred Income Plan (the “Prior Plan”), to enable certain executives to
supplement their retirement income by deferring the receipt of compensation for
services performed while such plan was in effect. In order to preserve the
favorable tax treatment available to amounts credited and vested under the Prior
Plan pursuant to the American Jobs Creation Act of 2004 (the “AJCA”), which
added Section 409A to the Internal Revenue Code (the “Code”), the Company hereby
establishes an unfunded deferred compensation plan to be known as the
“Susquehanna Bancshares Banks and Affiliates 2005 Executive Deferred Income
Plan” (the “Plan”), effective January 1, 2005 (the “Effective Date”). Amounts
which have accrued or become vested in the Prior Plan as of December 31, 2004
shall be subject to the terms and conditions of the Prior Plan. All amounts
which have accrued or become vested (including earnings) on or after the
Effective Date are subject to the terms of the Plan.

The Plan retains many of the attributes of the Prior Plan, but is modified to
achieve compliance with the requirements of Section 409A of the Code. The
Company reserves the right to amend the Plan, either retroactively or
prospectively, in whatever respect is required to achieve compliance with the
requirements of Section 409A of the Code.

1.2. Purpose of Plan. The Plan is maintained for the purpose of providing
Participants the opportunity to defer all or a portion of base compensation that
would otherwise be received in an earlier year. In addition, the Plan provides a
mechanism through which Participants may defer all or a portion of any annual
bonus that would otherwise be received in an earlier year.



--------------------------------------------------------------------------------

1.3. Status of Plan. The Plan is intended as an unfunded plan maintained
primarily for the purpose of providing deferred compensation for (i) outside
directors and (ii) a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Income Retirement Security Act of 1974, as amended (“ERISA’), and as such it is
intended that the Plan be exempt from the participation and vesting, funding,
and fiduciary responsibility requirements of Title I of ERISA and that the Plan
qualify for simplified reporting under U.S. Department of Labor regulation
Section 2530.1(14)-23, which provides for an alternative method of compliance
for plans described in such regulation. The Plan is not intended to satisfy the
qualification requirements of Section 401 of the Internal Revenue Code (the
“Code”).

ARTICLE II

DEFINITIONS

Each term below shall have the meaning assigned thereto for all purposes of the
Plan unless the context reasonably requires a broader, narrower or different
meaning.

2.1. Administrator. “Administrator” means the Person or Persons designated by
the Compensation Committee pursuant to Section 3.1.

2.2. Beneficiary. “Beneficiary” means the beneficiary or beneficiaries
designated by the Participant to receive any amounts distributable under the
Plan upon the death of the Participant.

2.3. Board. “Board” means the Board of Directors of the Company.

 

-2-



--------------------------------------------------------------------------------

2.4. Bonus. “Bonus” means any amount paid to the Employee during the Plan Year
as an award granted under any bonus program of the Company or a Subsidiary.

2.5. Claimant. “Claimant” means the Person or Persons described in Section 6.9
who apply for benefits that may be payable under the Plan.

2.6. Code. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other authority issued thereunder by the appropriate
governmental authority. References herein to any section of the Code shall
include references to any successor section or provision of the Code.

2.7. Company. “Company” means Susquehanna Bancshares, Inc. or any successor
thereto.

2.8. Compensation. “Compensation” means (i) the base salary proposed to be paid
in cash during the Plan Year by the Company or a Subsidiary to the Employee for
services rendered or labor performed for the Company or Subsidiary, without
regard to any amounts that the Employee has deferred or does defer under this
Plan pursuant to Section 4.3, or under a plan subject to Section 401(k), 403(b),
or 457(b) of the Code, or has applied or does apply to tax-exempt benefits under
a salary reduction agreement pursuant to Sections 125 or 132(f) of the Code or
(ii) in the case of an Outside Director, the cash remuneration proposed to be
paid in cash during the Plan Year as fees for services rendered to the Company
as a member of the Board, without regard to any amounts that the Outside
Director has deferred or does defer under this Plan pursuant to Section 4.3. In
the case of an Employee who is also a director, Compensation means the total of
(i) and (ii) above received by such an Employee during the Plan Year.

 

-3-



--------------------------------------------------------------------------------

2.9. Compensation Committee. “Compensation Committee” means the Executive
Compensation Committee of the Board.

2.10. Deferral Agreement. “Deferral Agreement” means a separate written
agreement entered into by and between the Company or a Subsidiary and a
Participant, which agreement describes the terms and conditions of such
Participant’s deferred compensation arrangement hereunder for the Plan Year.
This Deferral Agreement shall be executed and dated by the Participant and shall
specify (i) the amount of Compensation and/or Bonus, by percentage or dollar
amount, to be deferred and (ii) the date or dates for payment of deferred
amounts.

2.11. Deferred Compensation Ledger. “Deferred Compensation Ledger” means the
appropriate accounting records maintained by the Administrator for the
Participants, which set forth the name of each Participant and separate accounts
reflecting for each Participant the amount of Compensation and Bonus deferred
pursuant to Article Four of the Plan and (ii) the amount of Investment
Experience credited or charged to the Participant’s accounts pursuant to Article
Five. The Deferred Compensation Ledger shall be utilized solely as a device for
the measurement and determination of the contingent amounts to be paid to
Participants under the Plan. The Deferred Compensation Ledger shall not
constitute or be treated as an escrow, trust fund, or any other type of funded

account of whatever kind for Code or ERISA purposes and, moreover, contingent
amounts credited thereto shall not be considered “plan assets” for ERISA
purposes. In addition, no economic benefit or constructive receipt of income
shall be provided to any Participant for purposes of the Code unless and until
cash payments under the Plan are actually made to the Participant. The Deferred
Compensation Ledger merely provides a record of the bookkeeping entries relating
to the contingent benefits that the Company or a designated Subsidiary intends
to provide to Participants and shall thus reflect a mere unsecured promise to
pay such amounts in the future.

 

-4-



--------------------------------------------------------------------------------

2.12. Determination Date. “Determination Date” means, with respect to all or a
portion of a Participant’s deferrals for a given Plan Year, as specified by the
Participant in his Deferral Agreement, either (i) the termination of his
Employment due to his death, Disability, retirement or another reason (as set
forth in Sections 6.5 ) or (ii) the first day of any calendar year that may be
specified by the Participant in his Deferral Agreement which date shall not be
earlier than the first day of the calendar month following the third anniversary
of the last day of the Plan Year with respect to which the relevant deferral(s)
was (were) made.

2.13. Disabled or Disability. “Disabled” or “Disability” is defined in
accordance with Section 409A of the Code and means any medically determinable
physical or mental impairment of a Participant that can be expected to result in
death or last for a continuous period of not less than twelve (12) months,
which:

(a) results in the Participant’s inability to engage in substantial gainful
activity; or

(b) causes the Participant to receive income replacement benefits for at least
three (3) months under an accident and health plan of the Company.

2.14. Employee. “Employee” means (i) a member of a select group of management or
highly compensated common-law employees of the Company or a designated
Subsidiary or (ii) any person described in (i) above that is a director, other
than an Outside Director, who is also a member of the Board of the Company or
any Subsidiary.

 

-5-



--------------------------------------------------------------------------------

2.15. ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and the regulations and other authority issued thereunder by the
appropriate governmental authority. References herein to any section of ERISA
shall include references to any successor section or provision of ERISA.

2.16. Employment. “Employment” means either (i) employment as an Employee or
(ii) Board service as an Outside Director, whichever is applicable. In cases
involving an Employee, all periods of employment by the Company or a Subsidiary
shall be taken into account whether or not consecutive, and neither the transfer
of the Employee from employment by the Company to employment by a Subsidiary nor
the transfer of the Employee from employment by a Subsidiary to employment by
the Company shall be deemed to be a termination of Employment by the Employee.
Moreover, the Employment of an Employee shall not be deemed to have been
terminated because of an absence from active employment on account of temporary
illness or authorized vacation, or during temporary leaves of absence from
active employment granted by the Company or a

Subsidiary for reasons of professional advancement, education, health, or
government service, or during military leave for any period if the Employee
returns to active employment in accordance with Section 414(u) of the Code after
the termination of his military leave, or during any period required to be
treated as a leave of absence by virtue of (i) any enforceable employment or
other agreement or (ii) any applicable law, such as the federal Family and
Medical Leave Act of 1993.

2.17. Financial Emergency. “Financial Emergency” means an unforeseeable
emergency and severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or of a dependent
(as defined in Section 152 of

 

-6-



--------------------------------------------------------------------------------

the Code, and, for taxable years beginning on or after January 1, 2005, without
regard to Sections 152(b)(1),(b)(2), and (d)(1)(B)) of the Participant, loss of
the Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, which satisfies the definition of “unforeseeable emergency” in
Section 409A of the Code. The circumstances that will constitute an
unforeseeable emergency will depend upon the facts of each case, but a Financial
Emergency shall not be deemed to exist to the extent that such hardship is or
may be relieved;

(i) Through reimbursement or compensation by insurance or otherwise,

(ii) By liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship, or

(iii) By cessation of Compensation or Bonus deferrals under the Plan.

By way of example, the need to send a Participant’s child to college or the
desire to purchase a home would not be considered a Financial Emergency. As a
further example, a Financial Emergency that may be relieved by a cessation of
Compensation or Bonus deferrals will be considered to be a Financial Emergency
until such time as it is relieved by cessation of Compensation or Bonus
deferrals or by other means.

2.18. Investment Experience. “Investment Experience” means the hypothetical
amounts credited (as income, gains or appreciation on any hypothetical
investments that may be permitted under the Plan) or charged (as losses or
depreciation on any such hypothetical investments) to the balances in the
Participant’s accounts under the Deferred Compensation Ledger pursuant to
Article Five.

 

-7-



--------------------------------------------------------------------------------

2.19. Losses. “Losses” mean any and all losses, claims, damages, judgments,
settlements, liabilities, expenses and costs (and all actions in respect thereof
and any legal or other costs and expenses in giving testimony or furnishing
documents in response to a subpoena or otherwise), including the cost of
investigating, preparing or defending any pending threatened or anticipated
possible action, claim, suit or other proceeding, whether or not in connection
with litigation in which any Plan Administration Employee is a party.

2.20. Outside Director. “Outside Director” means a member of the Board who is
not at the time an Employee of the Company or any Subsidiary.

2.21. Participant. “Participant” means for a given Plan Year an Employee or
Outside Director who meets the requirements set forth in Section 4.1.
Notwithstanding the preceding sentence, an Employee or Outside Director shall be
considered a Participant hereunder as long as he has any balance credited to his
accounts under the Deferred Compensation Ledger, regardless of whether he is
eligible to authorize Compensation and/or Bonus deferrals hereunder for any Plan
Year.

2.22. Person. “Person” means any natural person, firm, partnership, association,
corporation company, trust, business trust or other legal entity.

2.23. Plan. “Plan” means the Susquehanna Bancshares Banks and Affiliates 2005
Executive Deferred Income Plan as set forth herein, and as the same may
hereafter be amended from time to time.

2.24. Plan Administration Employee. “Plan Administration Employee” means each
past, present and future Administrator and each other employee who acts in the
capacity of an agent, delegate or representative of the Administrator or the
Company under the Plan.

 

-8-



--------------------------------------------------------------------------------

2.25. Plan Year. “Plan Year” means the twelve consecutive month calendar year.

2.26. Qualified Plan. “Qualified Plan” means the Susquehanna Bancshares 401(k)
Plan or any successor deemed contribution plan maintained by the Company which
is intended to qualify under Section 401(a) and 401(k) of the Code.

2.27. Retirement Date. “Retirement Date” means, for an Employee, the first day
of the month coincident with or next following the termination of a
Participant’s Employment after the earlier of: (i) the fifty-fifth
(55th) birthday of the Participant and completion of at least fifteen (15) years
of Employment; or (ii) the sixty-fifth birthday (65th) of a Participant.

“Retirement Date” means, for a Director, the first day of the month coincident
with or next following the termination of a Participant’s Employment after the
later of: (1) the seventieth (70th) birthday of a Participant; or (ii) a date
after a Participant’s seventieth birthday as determined by the Committee.

“Retirement Date” means, for a Participant who is both an Employee and a
Director, the first day of the month coincident with or next following a
Participant’s eligibility for retirement as both an Employee and a director.

2.28. Subsidiary. “Subsidiary” means any majority owned subsidiary of the
Company or any majority-owned subsidiary thereof, or any other corporation,
partnership or business venture to be a Subsidiary in which the Company owns,
directly or indirectly, a significant financial interest provided that (i) the
Board designates such corporation, partnership or business venture to be a
Subsidiary for the purposes of this Plan for any Plan Year and (ii) the Board of
Directors (or equivalent governing authority) of such corporation, partnership
or business venture consents to being designated as a Subsidiary.

 

-9-



--------------------------------------------------------------------------------

2.29. Trust. “Trust” means a grantor trust of the type commonly referred to as a
“rabbi trust” created under the Trust Agreement to “informally fund” contingent
benefits payable under the Plan.

2.30. Trust Agreement. “Trust Agreement” means the Trust under the Susquehanna
Bancshares Banks and Affiliates 2005 Executive Deferred Income Plan.

2.31. Trustee. “Trustee” means the duly appointed and acting trustee of the
Trust, and any successor thereto.

ARTICLE III

ADMINISTRATION

3.1. Administrator. The Administrator shall be the Person or Persons as may be
chosen by the Compensation Committee from time to time. In the event of a
vacancy in the office of Administrator, the Compensation Committee shall be the
Administrator. The Administrator shall serve at the pleasure of the Compensation
Committee and the Compensation Committee may remove or replace the Administrator
pursuant to procedures established by the Compensation Committee.

The Administrator may also be a Participant. Any Administrator who is also a
Participant shall not act on any matter relating solely to himself. Any action
required under such circumstances shall be taken by the Compensation Committee.

The Administrator shall not receive any special compensation for serving as
Administrator, but shall be reimbursed by the Company for any reasonable
expenses incurred in connection therewith. No bond or other security need be
required of the Administrator.

 

-10-



--------------------------------------------------------------------------------

3.2. Administration of Plan. The Administrator shall operate, administer,
interpret, construe and construct the Plan, including, without limitation,
correcting any error or defect, supplying any omission or reconciling any
inconsistency. The Administrator reserves all powers necessary or appropriate to
implement and administer the terms and provisions of the Plan, including the
power to make findings of fact. The determination of the Administrator as to the
proper interpretation, construction, or application of any term or provision of
the Plan shall be final, binding, and conclusive with respect to all interested
persons and entities.

In addition, the Administrator shall implement the provisions of Section 5.2
regarding investment of accounts. Furthermore, the Administrator shall direct
the Trustee in matters relating to the payment to the Participants of amounts
from their accounts maintained under the Plan in accordance with the terms of
the Plan.

3.3. Delegation. The Administrator may, in his discretion, delegate one or more
of his ministerial duties to his designated agents or to employees of the
Company or a Subsidiary, but may not delegate his discretionary authority to
make the determinations specified in Section 3.2.

3.4. Reliance Upon Information. The Administrator shall not be liable for any
decision, action, omission, or mistake in judgment, provided that he acted in
good faith in connection with the administration of the Plan. Without limiting
the generality of the foregoing, any decision or action taken by, the
Administrator in reasonable reliance upon any information supplied to him by the
Board, the Compensation Committee, any employee of the Company or a Subsidiary,
the Company’s legal counsel, or the Company’s independent accountants shall be
deemed to have been taken in good faith.

 

-11-



--------------------------------------------------------------------------------

The Administrator may consult with legal counsel, who may be counsel for the
Company or other counsel, with respect to his obligations or duties hereunder,
or with respect to any action, proceeding or question at law, and shall not be
liable with respect to any action taken, or omitted, in good faith pursuant to
the advice of such counsel.

3.5. Responsibility and Indemnity. To the full extent permitted by law, the
Company shall indemnify and hold harmless each Plan Administration Employee
against, and each Plan Administration Employee shall be entitled without further
act on his part to indemnity from the Company for, any and all Losses, as and
when incurred, directly or indirectly, relating to, based upon, arising out of,
or resulting, from his being or having been a Plan Administration Employee;
provided, however, that such indemnity shall not include any Losses incurred by
such Plan Administration Employee with respect to any matters as to which he is
finally adjudged in any such action, suit or proceeding to have been guilty of
criminal misconduct in the performance of his duties as a Plan Administration
Employee. Any such Plan Administration Employee shall give Company prompt
written notice of his actual receipt of service of process in any such action,
suit or other proceeding. Notwithstanding the foregoing, the right to
indemnification hereunder shall not be affected by any failure of a Plan
Administration Employee to give such notice (or by delay by a Plan
Administration Employee in giving such notice) unless, and then only to the
extent that, the rights and remedies of the Company shall have been prejudiced
as a result of the failure to give, or delay in giving, such notice. In
addition, any such Plan Administration Employee shall, upon request of the
Company, offer the Company in writing, the opportunity to handle and defend same
at its sole expense. The decision by the Company to handle such proceeding shall
conclusively determine that the Plan Administration Employee is entitled to the
indemnity provided herein. The foregoing right of indemnification shall be in
addition to any liability that the Company may otherwise have to the Plan
Administration Employee.

 

-12-



--------------------------------------------------------------------------------

The Company’s obligation hereunder to indemnify the Plan Administration Employee
shall exist without regard to the cause or causes of the matters for which
indemnity is owed and expressly includes (but is not limited to) the Losses,
directly or indirectly, relating to, based upon, arising out of, or resulting
from any one or more of the following:

(i) the sole negligence or fault of any Plan Administration Employee or
combination of Plan Administration Employees;

(ii) the sole negligence or fault of the Company;

(iii) the sole negligence or fault of third parties;

(iv) the concurrent negligence or fault or any combination of the Plan
Administration Employee and/or the Company and/or any third party; and

(v) any other conceivable or possible combination of fault or negligence, it
being the specific intent of the Company to provide the maximum possible
indemnification protection hereunder, but excluding any such Losses that are
finally adjudged by a court of competent jurisdiction to have resulted from the
criminal misconduct of the Plan Administration Employee.

The Plan Administration Employee shall have the right to retain counsel of its
own choice to represent him, however, such counsel shall be acceptable to the
Company which acceptance shall not be unreasonably withheld. The Company shall
pay the fees and expenses of such counsel and such counsel shall to the full
extent consistent with its professional

 

-13-



--------------------------------------------------------------------------------

responsibilities cooperate with the Company and any counsel designated by it.
The Company shall be liable for any settlement of any claim against the Plan
Administration Employee made with the written consent of the Company which
consent shall not be unreasonably withheld.

The foregoing right of indemnification shall inure to the benefit of the
successors and assigns, and the heirs, executors, administrators and personal
representatives of each Plan Administration Employee, and shall be in addition
to all other rights to which the Plan Administration Employee may be entitled as
a matter of law, contract, or otherwise.

ARTICLE IV

PARTICIPATION

4.1. Eligibility of Employees and Outside Directors. The only individuals who
shall be eligible to authorize Compensation and/or Bonus deferrals under the
Plan for the Plan Year are (i) Outside Directors scheduled for Board service
during the Plan Year and (ii) Employees who are (1) determined by the Company’s
Chief Executive Officer (and any other officers of the Company appointed for
this purpose by such Chief Executive Officer) to be included in a select group
of management or highly compensated Employees of the Company or a Subsidiary,
(2) nominated by such officer or officers to participate in the Plan for such
Plan Year and (3) approved for such participation by the Compensation Committee.
A Participant’s deferral election for a given Plan Year shall continue to be
fully operative during any paid leave of absence granted in accordance with
Company or Subsidiary policies.

4.2. Notification of Eligible Employees and Outside Directors. Not less than
thirty (30) days prior to the beginning of each Plan Year, the Administrator
shall notify in writing each of the affected Employees and Outside Directors
that they are eligible to elect to defer Compensation and/or Bonus under the
Plan. Employees or Outside Directors may be

 

-14-



--------------------------------------------------------------------------------

nominated and approved as new Participants at any time during a Plan Year. As
soon as practicable (but in all events within thirty (30) days) after the
effective date on which an Employee or Outside Director described in the
preceding sentence first becomes eligible, the Administrator shall notify in
writing each of the designated persons of their initial eligibility to defer
Compensation and/or Bonus under the Plan. An Employee or Outside Director shall
be a Participant hereunder as long as he has any balance credited to his
accounts under the Deferred Compensation Ledger, regardless of whether he is
eligible to authorize Compensation and/or Bonus deferrals hereunder for any Plan
Year.

4.3. Participant Compensation Deferral. The following provisions of this
Section 4.3 shall apply for such period or periods as determined by the
Compensation Committee from time to time in its sole discretion. After an
Employee or Outside Director has been notified by the Administrator that he is
eligible to authorize deferrals under the Plan, he must, in order to defer
Compensation with respect to a given Plan Year, notify the Administrator of his
deferral election by completing and executing a Deferral Agreement which shall
be irrevocable after the commencement of the Plan Year. The Employee may defer
up to seventy-five percent (75%) of his Compensation that is paid during the
Plan Year or the portion hereof that he is a Participant who satisfies the
eligibility requirements of Sections 4.1 and 4.2; except that, an Employee who
is also a director and wishes to defer compensation under the Plan, must elect
to defer one-hundred percent (100%) of his Compensation attributable to
director’s fees paid for services rendered to the Company as a member of the
Board. An Outside Director who wishes to defer compensation under the Plan, must
elect to defer one-hundred percent (100%) of his Compensation that is paid
during the Plan Year or the portion hereof that he is a Participant who
satisfies the eligibility requirements of Sections 4.1 and 4.2.

 

-15-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, deferrals of Compensation (and Bonus) for any
Plan Year, shall not be less than three thousand dollars ($3,000) in the
aggregate and shall be deferred to a Determination Date as specified by the
Participant in the Deferral Agreement. An effective Deferral Agreement,
completed and signed by the Participant, must be received by the Administrator
within a time period established by the Administrator and in all events prior to
the commencement of the Plan Year in order for the Participant to make a
deferral during such Plan Year. Failure to have a completed and signed Deferral
Agreement on file with the Administrator at the commencement of any Plan Year
shall be treated as the Participant’s election not to defer Compensation for
that Plan Year.

Should any minimum level of participation established by the Compensation
Committee not be met for a given Plan Year, deferrals of Compensation under this
Section 4.3 shall not be permitted and, as soon as practicable after he
determines that such minimum level of participation for such year has not been
met, the Administrator shall appropriately notify in writing each of the
affected Employees and Outside Directors.

Notwithstanding any provisions hereof to the contrary, if pursuant to
Section 4.1 an Employee or Outside Director is eligible to become a Participant
for the first time as of a date that occurs after the Plan Year has begun, the
newly eligible Participant, in order to defer Compensation hereunder, must
complete and execute a Deferral Agreement and return it to the Administrator
within thirty (30) days after the date on which the individual first was
notified by the Administrator that he became eligible to be a Participant. Such
Deferral Agreement shall only apply to defer Compensation for services to be
performed for the remainder of the Plan Year by the Participant provided that
such services are to be performed subsequent to receipt of his Deferral
Agreement by the Administrator.

 

-16-



--------------------------------------------------------------------------------

Deferrals will commence on the first day of the pay period next following the
Administrator’s receipt of the Participant’s Deferral Agreement or, if later,
the first day of the Plan Year to which the Deferral Agreement relates.

The amount of Compensation elected to be deferred pursuant to a Deferral
Agreement shall be withheld on a pro rata basis from the Participant’s regular
payments of Compensation for each pay period during the Plan Year.

4.4. Bonus Deferral. Subject to approval of the Compensation Committee, the
following provisions of this Section 4.4 shall apply for such period or periods
as determined by the Compensation Committee from time to time in its sole
discretion. A Participant who wishes to make a deferral election with respect to
the amount of any Bonus that may be payable to him during a given Plan Year must
make such deferral election when completing his Deferral Agreement effective for
the following Plan Year. The Participant may defer up to one hundred percent
(100%) (seventy-five percent (75%) for Plan Years beginning on and after
January 1, 2009) of his Bonus for any Plan Year.

Notwithstanding the foregoing, deferrals of Bonus (and Compensation) for any
Plan Year shall not be less than three thousand dollars ($3,000) in the
aggregate and shall be deferred to a Determination Date as specified by the
Participant. Should any minimum level of participation established by the
Compensation Committee not be met for a given Plan Year, deferrals of any Bonus
under this Section 4.4 shall not be permitted and, as soon as practicable after
he determines that such minimum level of participation for such year has not
been met, the Administrator shall appropriately notify in writing each of the
affected Employees.

 

-17-



--------------------------------------------------------------------------------

The dollar amount or percentage of a Bonus elected to be deferred under this
option shall be deferred in one lump sum and shall be deemed to have been
deferred on the date the deferred portion of the Bonus would otherwise have been
paid to the Participant in the absence of his deferral election. Any Bonus
deferral election hereunder shall be void and ineffective to the extent that no
Bonus is awarded to the Participant with respect to the Plan Year.

4.5. Suspension of Deferrals. All deferrals of Compensation and Bonuses
hereunder for a Plan Year shall be irrevocable, except that a Participant’s
deferral election shall be canceled upon a finding that the Participant has
suffered a Financial Emergency. A Participant who believes he has suffered a
Financial Emergency must petition the Administrator in writing to request a
cancellation of his deferrals hereunder. Any later election will be subject to
the provisions governing initial deferral elections of Treas.Reg. 1.409A-2.

A Participant’s deferral election shall also be canceled upon a finding that the
Participant has incurred a Disability, as defined below. Such cancellation must
be made by the later of the end of the Participant’s tax year or the fifteenth
(15th) day of the third month following the date the Participant incurred the
Disability.

For purposes of this Section 4.5, Disability means any medically determinable
physical or mental impairment resulting in the Participant’s inability to
perform the duties of his or her position or any substantially similar position,
where such impairment can be expected to result in death or can be expected to
last for a continuous period of at least six (6) months.

 

-18-



--------------------------------------------------------------------------------

4.6. Vesting. For any Determination Date, amounts attributable to deferral of
Compensation or Bonus which are credited to the Participant’s account maintained
in the Deferred Compensation ledger shall be fully vested.

ARTICLE V

ACCOUNTS

5.1. Deferral of Compensation and/or Bonus. If a Participant has elected to
defer Compensation and/or a Bonus hereunder for a Plan Year, the deferred
amounts shall not be paid when they otherwise would have been paid in the
absence of such election. A bookkeeping entry to reflect the deferred amounts
shall be credited by the Administrator to the Participant’s accounts under the
Deferred Compensation Ledger. With respect to Compensation and Bonuses deferred
hereunder for a Plan Year, each such deferred amount shall be credited to the
Participant’s accounts under the Deferred Compensation Ledger as of the date it
otherwise would have been paid to the Participant.

5.2. Investment of Accounts. Subject to the terms of the Plan, the Administrator
shall provide for direction by Participants of amounts credited to their
accounts in the Deferred Compensation Ledger, in any one or a combination of
hypothetical investment funds that shall be maintained in connection with the
Plan. In either event, the investment funds shall be at least as diverse as the
investment funds that are made available from time to time to participants in
the Qualified Plan; provided, however, no direct investment in securities issued
by the Company or any Subsidiary shall be permitted under the Plan. Except as
otherwise provided below, each Participant shall direct the Administrator (or
its delegate) as to how the amounts credited to his account in the Deferred
Compensation Ledger shall be hypothetically invested in the investment fund or
funds made available under the Plan. The Participant’s directions, if any,

 

-19-



--------------------------------------------------------------------------------

shall be in a form and manner and in the minimum increments prescribed by the
Administrator. The Administrator may prescribe the fund in which the
Participants’ amounts shall be hypothetically invested in the absence of a
direction by any such Participant.

5.3. Allocation of Investment Experience to Accounts. As of the last day of each
Plan Year (or such shorter period as may be determined to be appropriate by the
Administrator in the Administrator’s sole discretion), the Administrator shall
determine the Investment Experience of the hypothetical investment or
investments for the applicable accounting period and as soon as practicable
after such period, shall post the amount of Investment Experience to the
Participant’s accounts, effective as of the end of such period. If the
Participant validly elects installment payments, then Investment Experience
shall continue to be credited by the Administrator to undistributed amounts
allocated to the Participant’s accounts under the Deferred Compensation Ledger.

5.4. Participants’ Rights Under the Trust. The assets of the Trust shall be held
for the benefit of the Participants in accordance with the terms of the Plan and
Trust Agreement. In accordance with the provisions of the Trust Agreement, the
assets of the Trust that are attributable to the Company or a Subsidiary shall
remain subject to the claims of the general creditors of the Company or the
Subsidiary and not otherwise, and the rights of the affected Participants to the
amounts in the Trust shall be limited as provided in the Trust Agreement in the
event that the Company or the Subsidiary that employs such Participants becomes
insolvent.

5.5. Determination of Account. The aggregate amount credited to a Participant’s
accounts under the Deferred Compensation Ledger shall consist of (i) the amounts
of Compensation and Bonuses that were deferred pursuant to Article Four, plus
(or minus) (ii) the amounts of Investment Experience credited (or charged) to
such accounts pursuant to Article Five, minus (iii) the aggregate amount of any
distributions made from such accounts pursuant to Article Six.

 

-20-



--------------------------------------------------------------------------------

ARTICLE VI

DISTRIBUTIONS

6.1. Amount of Deferred Compensation Subject to Distribution. As of the
Participant’s Determination Date, the aggregate distributable vested amount
credited to his accounts maintained under the Deferred Compensation Ledger shall
be distributable in accordance with the provisions of Section 6.2. Any amount
that is to be distributed to a Participant or Beneficiary pursuant to this
Article Six shall be fixed and determined as is provided in Sections 6.3(a) and
6.3(b).

6.2. Form of Distributions. Upon the occurrence of the Participant’s
Determination Date with respect to all or a portion of amounts deferred under
the Plan for a given Plan Year, the amounts credited to a Participant’s accounts
maintained under the Deferred Compensation Ledger with respect to such Plan Year
shall become distributable to such Participant in one of the forms set forth
under Section 6.2(a) or Section 6.2(b), as elected in writing by such
Participant at the time the election was made to defer the Compensation and/or
Bonus.

(a) Lump Sum. If elected by the Participant in his Deferral Agreement for a
given Plan Year, the affected portion of the Participant’s accounts pertaining
to such Plan Year shall be paid in a lump-sum distribution of the entire vested
balance credited to the Participant’s accounts maintained under the Deferred
Compensation Ledger with respect to the affected Plan Year(s) measured as of the
applicable Determination Date plus any deferrals of

 

-21-



--------------------------------------------------------------------------------

Compensation or Bonus that were subsequently credited to the affected accounts
of the Participant up to the date benefits are paid pursuant to Section 6.3(a),
less any distributions that were subsequently made from such accounts up to the
date benefits are paid pursuant to Section 6.3(a).

(b) Installment Payments. If elected by the Participant in his Deferral
Agreement for a given Plan Year, the affected portion of the Participant’s
accounts pertaining to a given Plan Year shall be paid in annual installments,
to be paid during a specified period of not less than five (5) years nor more
than ten (10) years, as elected by the Participant in his Deferral Agreement.
Should a Participant die prior to receiving all installments due under the Plan,
all unpaid installments shall be paid to the Beneficiary of the deceased
Participant within sixty (60) days of the date on which the Compensation
Committee is notified of the Participant’s death.

6.3. Timing of Distributions. The following provisions are subject to
Section 6.4.

(a) Lump Sum Distribution. Lump sum distributions shall be made within sixty
(60) days after the Participant’s elected Determination Date.

(b) Installment Payments. Installment payments shall commence as of the date
selected by the Participant which date must be (i) the first day of any calendar
month and (ii) within sixty (60) days after the Participant’s Determination Date
as elected by the Participant. The initial installment will be based on the
amount credited to the recipient’s account as of the Determination Date.
Thereafter, the remaining installment payments shall be made as of the
anniversary of the first installment date and will be based on the recipient’s
account balance as of the anniversary of the Determination Date last preceding
the date of such

 

-22-



--------------------------------------------------------------------------------

installment payment. Installment payments shall be determined by determining the
recipient’s account balance as of the relevant anniversary and multiplying the
recipient’s account balance as of the relevant anniversary by a fraction, the
numerator of which is one, and the denominator of which is the remaining number
of years of the term for which payments have not been made.

(c) Payment to a Specified Employee. If a Participant is a “Specified Employee”
of the Company as defined in 26 C.F.R. §1.409A-1(i), then any payment due under
the Plan will not be paid for at least six months following the Participant’s
separation from service as defined in 26 C.F.R. §1.409A-1(h).

6.4. Advance Distribution Election Required. The Participant’s election as to
the form and timing of his distribution hereunder must be made at the same time
the Participant’s Deferral Agreement is completed and signed by the Participant
prior to the last day of the Plan Year immediately preceding the Plan Year to
which the Deferral Agreement applies or, if applicable, within thirty (30) days
after the date on which an Employee or Outside Director was first notified of
eligibility to become a Participant after the beginning of a Plan Year.
Notwithstanding the preceding language of this Section, the Participant may
submit a subsequent election regarding the form or time of payout, provided
however, such election shall only be effective if (i) the change is not
effective until twelve (12) months after the date the new election is made;
(ii) the new election must defer payment for at least five (5) years beyond the
date payment was previously elected to begin; and (iii) if the election changes
a payment previously elected to be paid at a specified time or pursuant to a
fixed schedule then the subsequent election must be made at least twelve
(12) months before payment was scheduled to begin.

 

-23-



--------------------------------------------------------------------------------

6.5. Distributions upon Termination of Employment. In the event of a
Participant’s termination of Employment for any reason before qualifying for
retirement, the full amount of any remaining unpaid vested benefits credited to
the accounts maintained under the Deferred Compensation Ledger for such
Participant shall be paid in a lump sum no later than sixty (60) days after the
termination date, subject to the requirements of Section 6.3(c).

6.6. Distributions in connection with Community Banks Deferred Income Plan. A
time and form of payment election made by a Participant in the former Community
Banks Deferred Income Plan (“Community Banks Plan”) prior to the merger of the
Community Banks Plan into the Plan, will continue to be honored by the Plan so
long as such election and the terms of the Community Banks Plan are compliant
with the requirements of Section 409A of the Code. All such elections made after
the effective date of the merger must be made in accordance with the provisions
of the Plan. The Trustees of the former Community Banks Plan have certified that
the Community Banks Plan is compliant with the requirements of Section 409A of
the Code as of the effective date of the merger.

6.7. Withdrawals Due to Financial Emergency. A Participant who believes he has
suffered a Financial Emergency may in writing request a withdrawal of the
portion of his account balances needed to satisfy the emergency need. The
Administrator will review the Participant’s request to determine whether, in his
discretion, a Financial Emergency has occurred and, if so, the amount reasonably
needed to satisfy the emergency need. The Participant must provide the
Administrator with all relevant information needed to make these determinations.
All deferrals of Compensation and/or Bonuses authorized by the Participant for
the remainder of the Plan Year shall be canceled before any withdrawal is made
hereunder on account of the Financial Emergency.

 

-24-



--------------------------------------------------------------------------------

In his discretion, the Administrator shall authorize a withdrawal to the
Participant in the amount reasonably necessary to satisfy the Financial
Emergency. No Investment Experience shall be credited (or charged) to the
Participant’s accounts during an applicable accounting period with respect to
the amount withdrawn to satisfy the Financial Emergency. Withdrawals will be
made with respect to the first amounts available for distribution for each Plan
Year; provided, however, if access must be had to amounts credited under the
Plan for a Plan Year where all amounts credited with respect to such Plan Year
will not be exhausted, amounts will be withdrawn pro rata between and among any
hypothetical investment funds that may be operative with respect to such year.
Payment will be made in a lump sum within sixty (60) days of the Administrator’s
authorization.

6.8. Payor of Deferred Compensation. Benefits payable under the Plan with
respect to a Participant’s accounts maintained under the Deferred Compensation
Ledger shall be the obligation of, and payable by, the Company and any
Subsidiary that employed that Participant with respect to the periods for which
deferrals are made hereunder; provided, however, should the Company pay any
portion of a Subsidiary’s obligation hereunder, the Company may seek
reimbursement from any Subsidiary which employed the Participant. Adoption and
maintenance of the Plan by the Company and any Subsidiary shall not, for that
reason, create a joint venture or partnership relationship between or among such
entities for purposes of payment of benefits under the Plan or for any other
purpose.

 

-25-



--------------------------------------------------------------------------------

Neither the Company nor any Subsidiary shall set aside any assets or otherwise
create any type of fund in which any Participant, or any person claiming under
such Participant, has an interest other than that of an unsecured general
creditor of the Company or Subsidiary, or which would provide any Participant,
or any person claiming under such Participant, with a legally enforceable right
to priority over any general creditor of the Company or Subsidiary in the event
of insolvency of the Company or Subsidiary. For all purposes of the Plan, the
Company or Subsidiary shall be considered insolvent if it is unable to pay its
debts as they mature or if it is subject to a pending proceeding as a debtor
under the U.S. Bankruptcy Code.

During any period in which a Trust which conforms to the prior paragraph is in
existence, benefits payable under the Plan shall be payable by the Trustee in
accordance with the terms, provisions, conditions and limitations of the Plan
and Trust. To the extent that any distribution described in the immediately
preceding sentence does not fully satisfy the obligation for any benefit due
under the Plan, the Company or Subsidiary shall remain fully liable and
obligated for full payment of any unpaid benefit due and payable under the Plan.

6.9. Claims Procedures. A Participant or Beneficiary (“Claimant” for purposes of
this section) must file a written claim to receive benefits payable under the
Plan. The Administrator or Trustee, as applicable, shall pay benefits due under
the Plan in accordance with the terms of the various Deferral Agreements. A
decision on a Claimant’s claim for benefits shall be made within ninety
(90) days (forty-five (45) days for disability benefits) after receipt of the
claim, unless special circumstances require an extension of time of not more
than an additional 90 days (thirty (30) days for disability benefits). In the
event an extension of time is necessary, the Claimant shall be notified of the
delay during the first 90 day (45 day for disability benefits) period.

 

-26-



--------------------------------------------------------------------------------

In the event that a claim is wholly or partially denied, the Claimant shall
receive written notification of the denial, which shall include the specific
reason or reasons for the adverse determination, reference to the specific Plan
provisions on which the determination is based, a description of any additional
information necessary to perfect the claim and why such information is
necessary, and the Plan’s review procedures. If written notice of the denial of
a claim has not been furnished to a claimant, and such claim has not been
granted within the time prescribed above (including any applicable extension),
the claim for benefits shall be deemed to be denied.

If a claim is denied, a Claimant desiring a review must submit a written request
to the Compensation Committee requesting such a review within sixty (60) days
(one-hundred eighty (180) days for a claim involving disability benefits) of the
date of the denial, which includes whatever comments or arguments that the
Claimant wishes to make. Incident to the review, the Claimant may represent
himself or appoint a representative. Upon request and free of charge, a Claimant
will be provided reasonable access to and copies of all documents, records and
other information relevant to the Claimant’s claim. The Compensation Committee,
in its discretion, may schedule any meeting with the Claimant and/or the
Claimant’s representative that it deems to be necessary or appropriate to
facilitate or expedite its review of the amount in dispute.

If a request for review is not timely filed, the Plan’s initial determination
will be final. For claims other than those involving disability benefits, if a
request for review is timely filed, the Compensation Committee must render its
decision under normal circumstances within sixty (60) days after any appeal is
received, unless special circumstances require an extension of time of not more
than an additional 60 days (in which event the claimant shall be notified during
the first 60-day period).

 

-27-



--------------------------------------------------------------------------------

For disability benefit claims, the Compensation Committee or its delegate shall
promptly, within 45 days after any appeal is received, notify the claimant of
its decision. All appeal decisions of the Compensation Committee shall be in
writing and shall include specific reasons for whatever action has been taken,
as well as the Plan provisions on which the decision is based. A claimant who
has exhausted the Plan’s claims and appeals procedures and disagrees with the
Plan’s decision (or lack thereof) may file suit in Federal court following an
adverse benefit determination on appeal or the lack of a timely response.

6.10. Facility of Payments. Every person receiving or claiming benefits under
the Plan shall be conclusively presumed to be mentally competent until the date
on which the Administrator receives written notice, in a form and manner
acceptable to the Administrator, that such person is incompetent, and that a
guardian, conservator, or other person legally vested with the care of such
person’s person or estate has been appointed; provided, however, that if the
Administrator shall find that any person to whom a benefit is payable under the
Plan is unable to care for such person’s affairs because of incompetency, any
payment due (unless a prior claim therefore shall have been made by a duly
appointed legal representative) may be paid as provided in the Qualified Plan.
Any such payment so made shall be a complete discharge of liability therefore
under the Plan.

 

-28-



--------------------------------------------------------------------------------

6.11. Beneficiary Designations. Each Employee or Outside Director upon becoming
a Participant shall file with the Administrator a designation of one or more
Beneficiaries to whom benefits otherwise payable to the Participant shall be
made in the event of his death prior to the complete distribution of the amount
credited to his accounts under the Deferred Compensation Ledger. Such
designation shall be effective when received in writing by the Administrator
subject to the subsequent provisions of this paragraph. Subject to the following
provisions of this Section 6.11, a Participant may, from time to time, revoke or
change his Beneficiary designation without the consent of any prior Beneficiary
by filing a new designation with the Administrator. The last valid designation
received by the Administrator shall be controlling; provided, however, that no
Beneficiary designation, or change or revocation thereof, shall be effective
unless received by the Administrator prior to the Participant’s death and in no
event shall it be effective as of a date prior to its receipt. Notwithstanding
any contrary provision of this paragraph, no Beneficiary designation made by a
married Participant, other than one under which the spouse of such Participant
is designated as the sole Beneficiary, shall be valid without the written
consent of the spouse of such Participant. Unpaid amounts credited to the
accounts maintained under the Deferred Compensation Ledger for a Participant who
dies prior to receiving such amounts in full shall be paid to the deceased
Participant’s Beneficiary as soon as administratively practicable following the
Participant’s death in the form of a lump sum cash distribution.

If no valid Beneficiary designation is in effect at the time of a Participant’s
death, or if no designated Beneficiary survives the Participant, or if such
designation conflicts with applicable law, the payment of the Participant’s
death benefits under the Plan shall be made to the Participant’s estate. If the
Administrator is in doubt as to the right of any person to receive such amount,
the Administrator may direct that the amount be paid into any court of competent
jurisdiction, and such payment shall be a full and complete discharge of any
liability or obligation of the Plan, Trust, Company, Administrator, Compensation
Committee, Board and other interested parties, therefore.

 

-29-



--------------------------------------------------------------------------------

6.12. Withholding of Taxes. The Company or, if appropriate, the Trustee, shall
withhold from the amount of benefits payable under the Plan all federal, state
and local taxes required to be withheld under any applicable law or governmental
regulation or ruling. Without limiting the scope of the immediately preceding
sentence, the Employee portion of any employment taxes due on deferrals
hereunder shall be withheld from the Participant’s compensation or under such
other arrangement as may be acceptable to the

Administrator.

ARTICLE VII

RIGHTS OF PARTICIPANTS

7.1. Annual Statement to Participants. As soon as practicable after the end of
each Plan Year, or at such other time as the Administrator determines to be
appropriate, the Administrator shall cause to be prepared and delivered to each
Participant a written statement showing such information as the Administrator
decides is appropriate.

7.2. Limitation of Rights. Nothing in this Plan shall be construed to:

(a) Give any individual who is employed by the Company or any Subsidiary any
right to be a Participant in the Plan unless and until such person meets
applicable eligibility requirements;

(b) Give a Participant or any other person any interests or rights, other than
as an unsecured general creditor of the Company or any Subsidiary, with respect
to the Compensation, Bonuses and Investment Experience credited or charged to
his accounts under the Deferred Compensation Ledger until such amounts are
actually distributed to him;

 

-30-



--------------------------------------------------------------------------------

(c) Limit in any way the right of the Company or any Subsidiary to terminate a
Participant’s Employment with the Company or any Subsidiary;

(d) Give a Participant or any other person any interest in any fund or in any
specific asset of the Company or any Subsidiary;

(e) Be evidence of any agreement or understanding, express or implied, that the
Company or any Subsidiary will employ a Participant in any particular position,
at any particular rate of remuneration, or for any particular time period; or

(f) Create a fiduciary relationship between the Participant and the Company,
Subsidiary, Compensation Committee, Board, and/or Administrator.

7.3. Nonalienation of Benefits. No right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same will be void and without effect. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities or torts of the person entitled to such benefits. If any Participant
or Beneficiary hereunder shall become bankrupt or attempt to anticipate,
alienate, assign, sell, pledge, encumber, or charge any right or benefit
hereunder, or if any creditor shall attempt to subject the same to a writ of
garnishment, attachment, execution, sequestration, or any other form of process
or involuntary lien or seizure, then such right or benefit shall be held by the
Company for the sole benefit of the Participant or Beneficiary, his spouse,
children, or other dependents, or any of them, in such manner as the
Administrator shall deem proper, free and clear of the claims of any party.

 

-31-



--------------------------------------------------------------------------------

The first paragraph of this section shall not preclude (i) the Participant from
designating a Beneficiary to receive any benefit payable hereunder upon his
death, or (ii) the executors, administrators, or other legal representatives of
the Participant or his estate from assigning any rights hereunder to the person
or persons entitled thereto. In addition, the Plan will honor a “qualified
domestic relations order” under Section 414(p) of the Code to the extent
required by law.

7.4. Prerequisites to Benefits. No Participant, nor any person claiming through
a Participant, shall have any right or interest in the Plan, or any benefits
hereunder, unless and until all the terms, conditions and provisions of the Plan
which affect such Participant or such other person shall have been complied with
as specified herein.

ARTICLE VIII

MISCELLANEOUS

8.1. Amendment or Termination of the Plan. The Board may amend or terminate the
Plan at any time effective as of the date specified by the Board, including
amendments with a retroactive effective date; provided, however, the provisions
of Section 8.2 may not be amended without the consent of at least two-thirds of
all affected Participants. In addition, unless the particular Participant (or
his Beneficiary in the event of the Participant’s death) consents in writing, no
such amendment or termination shall adversely affect any rights of such
Participant or Beneficiary to any amounts which are required to be allocated and
credited hereunder to his accounts maintained under the Deferred Compensation
Ledger, to the extent credited as of the date of the amendment. However, in the
event that incident to any such amendment or termination, payment of any benefit
accrued under the Plan is accelerated, the acceleration of payment will be made
in compliance with 26 C.F.R. §1.409A-3(j)(4)(ix). Such

 

-32-



--------------------------------------------------------------------------------

benefits shall be paid by the Company or Subsidiary if payment of the benefit
would otherwise be made by the Trustee from assets of the Trust under
circumstances which would at any time when the Company or Subsidiary is
insolvent as defined in Section 6.8 treat the Participant, or any person
claiming under the Participant, as other than a general unsecured creditor of
the Company or Subsidiary or (ii) provide the Participant, or any person
claiming under the Participant, with a legally enforceable right to priority
over any general unsecured creditor of the Company or Subsidiary.
Notwithstanding the foregoing, the Board may amend the Plan at any time to
change the hypothetical investment funds referenced in Section 5.2, with respect
to future crediting of Investment Experience to amounts previously credited to
Participant accounts.

8.2. Powers of the Company. The existence of outstanding and unpaid benefits
under the Plan shall not affect in any way the right or power of the Company or
any Subsidiary to make or authorize any adjustments, recapitalization,
reorganization or other changes in the Company’s or Subsidiary’s capital
structure or in its business, or any merger or consolidation of the Company or
any Subsidiary, or any issue of bonds, debentures, common or preferred stock, or
the dissolution or liquidation of the Company or any Subsidiary, or any sale or
transfer of all or any part of their assets or business, or any other act or
corporate proceeding, whether of a similar character or otherwise.

8.3. Waiver. No term or condition of this Plan shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Plan, except by written instrument of the party charged with such waiver
or estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

-33-



--------------------------------------------------------------------------------

Any waiver by either party hereto of a breach of any provision of this Plan by
the other party shall not operate or be construed as a waiver by such party of
any subsequent breach thereof.

8.4. Separability. In the event that any provision of this Plan is declared
invalid and not binding on the parties hereto in a decree or order issued by a
court of competent jurisdiction, such declaration shall not affect the validity
of the other provisions of this Plan to which such declaration of invalidity
does not relate and such other provisions shall remain in full force and effect.

8.5. Gender, Tense and Headings. Whenever the context requires, words of the
masculine gender used herein shall include the feminine and neuter, and words
used in the singular shall include the plural. The words ‘hereof’, ‘hereunder’,
‘herein,’ and similar compounds of the word ‘here’ shall refer to the entire
Plan and not to any particular term or provision of the Plan. Headings of
Articles and Sections, as used herein, are inserted solely for convenience and
reference and shall not affect the meaning, interpretation or scope of the Plan.

8.6. Governing Law. The Plan shall be subject to and governed by the laws of the
Commonwealth of Pennsylvania (other than such laws relating to choice of laws),
except to the extent preempted by ERISA or other applicable federal law.

8.7. Notice. Any notice required or permitted to be given under this Plan shall
be sufficient if in writing and hand-delivered with appropriate proof of same,
or sent by registered or certified mail, return receipt requested, to the
Company, Administrator, Compensation Committee, Participant, Beneficiary or
other person or entity at the address last furnished by such person or entity.
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan document is executed this 10th day of October,
2008 by a duly authorized officer of the Company, to be effective as of January
1, 2009.

 

SUSQUEHANNA BANCSHARES, INC. By:   /s/ Edward Balderston, Jr. Name:   Edward
Balderston , Jr. Title:  

Executive Vice President &

Chief Administration Officer

 

-35-